DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the material is at least one of rubber, silicone, and closed cell foam.” on lines 1-2.   However, the metes and bounds of the desired patent protection by the applicant cannot be determined, since the applicant has not specifically stated what the material can comprise, per se in the proper Markush format.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 3,240,525).
As to claim 1, Wood discloses a vacuum gripper (10) for gripping an object surface (sheet glass 12) (see col. 1, lines 25-27), as illustrated in Figures 1-8, the vacuum gripper comprising a base element (42) having a first side and a second side opposite to the first side, the second side having a central area and a periphery surrounding the central area (see annotated Figure 7 below); wherein said periphery of the second side of the base element is bounded by a peripheral rim (58) and comprises a peripheral support area; a seal element (14,20) having an attachment surface (see annotated Figure 5 below) mounted to the peripheral support area and a contact surface opposite to the attachment surface (see annotated Figure 5 below); and an air extraction means (16) mounted to the first side of the base element so as to be in fluid communication with said chamber through the base element, and configured to continuously extract air from the chamber to cause the contact surface to be urged towards and thereby grip the object surface when pressed (evacuate the space between the attaching face 22 and the surface of the article 12 to a high degree of vacuum without undue pumping effort — see col. 3, lines 5-8 and lines 60-75), and a bracing structure (46) arranged within the seal element.

    PNG
    media_image1.png
    563
    972
    media_image1.png
    Greyscale


With claim 2, the seal element and the bracing structure protrude from the peripheral support area (see Figure 5).
With claim 3, the seal element protrudes further from the peripheral support area than the bracing structure (see Figure 5).
With claim 5, the bracing structure is configured to prevent over-compression of the seal element (internally threaded studs 44 integral therewith which receives fastening screws 46 for securing the pump assembly 16 to the pad 20 – see col. 3, lines 57-60).
As to claim 8, Wood discloses a vacuum gripper (10) for gripping an object surface (sheet glass 12) (see col. 1, lines 25-27), as illustrated in Figures 1-8, the vacuum gripper comprising a base element (42) having a first side and a second side opposite to the first side, the second side having a central area and a periphery surrounding the central area (see annotated Figure 7 above); wherein said periphery of the second side of the base element is bounded by a peripheral rim (58) and comprises a peripheral support area; a seal element (14,20) having an attachment surface (see annotated Figure 5 above) mounted to the peripheral support area and a contact surface opposite to the attachment surface (see annotated Figure 5 above); and an air extraction means (16) mounted to the first side of the base element so as to be in fluid communication with said chamber through the base element, and configured to continuously extract air from the chamber to cause the contact surface to be urged towards and thereby grip the object surface when pressed (evacuate the space between the attaching face 22 and the surface of the article 12 to a high degree of vacuum without undue pumping effort — see col. 3, lines 5-8 and lines 60-75).
With claim 10, seal element is made of a rubber material (see col. 2, lines 65-66).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 12 of U.S. Patent No. 11,413,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced U.S. Patent No. 11,413,727 and the instant application are claiming common subject matter, as follows:  a vacuum gripper comprising a base element, a seal element, an air extraction means, and a bracing structure.

Allowable Subject Matter
Claims 4,6-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651